Case 1:20-cv-25121-JEM Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO:

 MARIA ELENA PEREZ

       Plaintiff,

 v.

 MIAMI DADE POLICE DEPARTMENT,

       Defendant.
 ______________________________

                                         COMPLAINT

       Plaintiff MARIA ELENA PEREZ, by and through undersigned counsel, files her

 Complaint against Defendant MIAMI DADE POLICE DEPARTMENT and states as follows:

                                 GENERAL ALLEGATIONS

 1.    This is an action for declaratory relief stemming from enforcement of a writ of possession

       during the COVID-19 pandemic against an Order issued by the Centers for Disease

       Control.

 2.    Jurisdiction is proper under 28 U.S.C. §2201.

 3.    The claim involves interpretation of a federal agency’s order.

 4.    Plaintiff is a resident of Dade County.

 5.    Defendant operates and has its principal place of business in Dade County.

 6.    Venue is proper because Plaintiff’s rights are about to be violated in Dade County.

                                        BACKGROUND



                                                 1
Case 1:20-cv-25121-JEM Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 4




 7.     Maria Elena Perez (Plaintiff), was sued by her mother, also named Maria Elena Perez, in

        state court for ejectment.

 8.     A final judgment issued, which was affirmed on appeal.

 9.     The mother, thereafter, made an emergency application to the state court for issuance of a

        writ of possession.

 10.    Plaintiff responded that the CDC’s Order, a moratorium on evictions and foreclosures to

        reduce the spread of the deadly disease, prevented the execution of the writ.

 11.    The state court determined that because the underlying case was for “ejectment” rather

        than “eviction” the CDC Order was inapplicable, and authorized MDPD to execute on the

        writ.

 12.    MDPD has indicated that it intends to execute on the writ tomorrow, December 17, 2020.

                        COUNT I – 28 U.S.C. §2201 (Declaratory relief)

 Plaintiff adopts the allegations contained in paragraphs 1 through 12 above and further states:

 13.    Plaintiff has a possessory interest in the home where she lives.

 14.    The CDC Order provides:

                Under this Order, a landlord, owner of a residential property, or
                other person with a legal right to pursue eviction or possessory
                action, shall not evict any covered person from any residential
                property in any jurisdiction to which this Order applies during the
                effective period of the Order.

 15.    The CDC Order goes on to provide:

                Unless the CDC order is extended, changed, or ended, the order
                prevents these persons from being evicted or removed from where
                they are living through December 31, 2020.


                                                 2
Case 1:20-cv-25121-JEM Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 4




 16.     The clear import of the CDC Order is that it applies to all possessory actions and not just

         to “evictions” under Florida law.

 17.     That other jurisdictions interchangeably utilize the terms ejectment and eviction.

 18.     An actual, live controversy exists as to the implementation of the CDC Order.

 WHEREFORE, Plaintiff prays for Judgment as follows:

         A.       That this Court enter injunctive relief prohibiting Defendant MDPD from

         executing on a writ of possession until December 31, 2020 or until such time as

         authorized by the CDC.

         B.       That the Court declare that the CDC Order applies to ejectment actions.

         C.       Any and all other supplementary relief deemed necessary and appropriate.



                                   DEMAND FOR JURY TRIAL

 Plaintiff demands trial by jury of all issues so triable as a matter of right.

              Respectfully submitted,

 Dated: December 16, 2020                        /s/. Stephen T. Millan, Esq
                                                 Stephen T. Millan, Esq.
                                                 MILLAN LAW GROUP, P.A.
                                                 Museum Tower
                                                 150 West Flagler Street,
                                                 Suite 1675
                                                 Miami, FL 33130
                                                 Tel. (305)363-2745
                                                 FL Bar #: 883719
                                                 E-mail: millanstm@gmail.com




                                                    3
Case 1:20-cv-25121-JEM Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 4




                               CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 16, 2020, the foregoing document is being
 served on this day on all counsel of record identified on the Service List in the manner specified,
 either via email or in some other authorized manner.
                                                        /s/ Stephen T. Millan




                                                  4
